DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are current in the application.  Claims 1-11 are currently under examination. Claims 12-20 are withdrawn as subject to a restriction requirement. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 was filed after the mailing date of the Office Action on October 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of The claim limitations “5 atomic percent…to 50 atomic percent nitrogen integrated into the TiO2 lattice” are rendered indefinite by the term “about.”
Claims 2-11 are rejected as inheriting the indefiniteness of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (CN 1557550, cited in IDS) in view of Zhou et al (US 2004/0058149 A1), and further in view of Burda (US 2006/0210798 A1). 
Regarding claim 1, Shi et al teaches an air treatment method, comprising: introducing a gas to a fluidized bed, said gas comprising nitrogen and ammonia (para. 0039); flowing the gas through the fluidized bed, and introducing particles comprising titanium dioxide to the fluidized bed to form a fluid mixture of the particles and gas in the fluidized bed; reacting the particles with the gas to form particles 
With respect to the claim limitation that “ 5 atomic percent to 50 atomic percent nitrogen is integrated into an atomic lattice structure of the titanium dioxide,” Shi et al teaches that the fluidized bed contains reactant gas (ammonia) at 300 degrees Celsius or 700 degrees Celsius (p. 3 para. 4) and that the reaction is carried out for a time period of 0.5 to 3.0 hours to obtain the nitrogen-doped titanium dioxide (p. 3 para. 4)  These reaction temperatures and reaction times fall within the reaction temperatures and times taught by Applicant’s Specification as filed (para. 0025).  Similar processes (i.e. exposing TiO2 particles to ammonia in a fluidized bed at a temperature of 300 degrees Celsius or 700 degrees Celsius for 0.5-3.0 hours) can reasonably be expected to yield products which inherently have the same properties (i.e. “5 atomic percent to 50 atomic percent nitrogen is integrated into an atomic lattice structure of the titanium dioxide.”) 
Furthermore, Burda teaches making doped titanium oxide nanoparticles comprising nitrogen (para. 0066) where the nanoparticles contain from about 0.05 to about 20 percent of the non-metallic dopant. (para. 0069)  Burda teaches direct amination of titania nanoparticles at room temperature, where doping on the nanometer scale leads to an enhanced nitrogen concentration of up to about 8%, so that the nitrogen-doped nanoparticles are photocatalytically active into the visible region and show enhanced efficiency as photocatalyst under visible light radiation. (para. 0083) 
Shi et al does not explicitly teach that the gas also comprises additional hydrogen. 
In the same field of endeavor (making titanium dioxide/nitrogen photocatalyst) Zhou et al teaches forming photocatalyst comprising titanium dioxide and nitrogen by heat treating titanium dioxide in a reducing atmosphere (i.e. nitrogen containing gas and hydrogen gas, para. 0186-0188). Zhou 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Shi et al by using additional hydrogen gas during the nitrogen doping step as taught by Zhou et al, and to further modify the method of Shi et al and Zhou et al by directly aminating the titania nanoparticles, as taught by Burda, as this increases the photocatalytic activity in visible light and stabilizes the photocatalytic activity in visible light,  (para. 0017, Zhou)  and enhances the efficiency of the photocatalyst under visible light irradiation (Burda para. 0083)
Regarding claims 2-4, Zhou et al teaches wherein the gas comprises hydrogen and nitrogen [claim 2] or wherein the gas comprises hydrogen and ammonia [claim 3] or wherein the gas comprises hydrogen, nitrogen, and ammonia [claim 4].  (para. 0186-0188)
Regarding claim 5, Zhou et al teaches wherein the particles have a diameter of 100 nm to 50 µm.  (e.g. 0.01 µm or more to 1 µm or less, para. 0154) A specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I. and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Also, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.I. 
Regarding claims 6 and 7, Zhou et al teaches using anatase-type titanium dioxide particles (where the Examiner is reading this as 99% pure anatase titanium dioxide, i.e. “wherein the titanium dioxide comprises at least 99 wt. % anatase titanium dioxide,” [claim 6] or “wherein the titanium dioxide comprises anatase and rutile titanium dioxide with an anatase: rutile weight ratio of 99:1 to 1:99” [claim 7]).  
Regarding claim 8, Shi et al teaches the method comprising flowing the gas through the fluidized bed at a velocity of 6 x 10-8m/s to 0.2 m/s.  (e.g. at 2-20 cm/s, i.e. 0.02 to 0.2 m/s, Translation p. 5) A specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I. and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Also, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.I. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al, Zhou et al and Burda as applied to claim 1 above, and further in view of De Feo (US 4,287,156)
Regarding claim 9, Shi et al, Zhou et al, and Burda are applied as above. 
Neither Shi et al, Zhou et al, nor Burda explicitly teach the method comprising introducing the gas to an outer chamber of the fluidized bed, flowing the gas to an inner chamber positioned within the outer chamber, and introducing the particles comprising titanium dioxide to the inner chamber to form the fluid mixture of the particles and the gas in the inner chamber.  
In the same field of endeavor (fluidized bed reactors) De Feo teaches a fluidized bed reactor with dual shells defining a gaseous fluid inlet feeding gas into the outer shell and then into the reaction chamber (i.e. comprising introducing the gas to an outer chamber of the fluidized bed, flowing the gas to an inner chamber positioned within the outer chamber;  Abstract; Figs. 1-3 parts 14 and 16, col. 3 lines 30-47) and a reaction zone where particulate solid material is fed (i.e. introducing the particles comprising titanium dioxide to the inner chamber to form the fluid mixture of the particles and the gas in the inner chamber; Figs. 1-3 part 50 col. 4 lines 53-68 and col. 5 lines 1-34) De Feo teaches that this allows the particles to be fluidized while also having a heat exchanger for controlling reaction temperature in the reaction zone. (col. 6 lines 30-49)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Shi et al, Zhou et al, and Burda by using a fluidized bed reactor with dual shells defining a gaseous fluid inlet feeding gas into the outer shell and then into the reaction chamber and a reaction zone where particulate solid material is fed, as taught by De Feo, as this allows the particles to be fluidized while also having a heat exchanger for controlling reaction temperature in the reaction zone. (col. 6 lines 30-49)
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al,  Zhou et al and Burda as applied to claim 1 above, and further in view of Alphonse et al (FR 3011819 A1).
Regarding claims 10 and 11, Shi et al, Zhou et al and Burda are applied as above.
Neither Shi et al, Zhou et al, nor Burda explicitly teaches wherein the air to be treated is onboard an aircraft, and wherein the particles with the air to be treated comprises compressing outside low pressure air and contacting the compressed air with the particles [claim 10] or the method further comprising delivering the air that has contacted the particles to a conditioned interior airspace.  [claim 11]
In the same field of endeavor (catalytic treatment of air with titanium dioxide) Alphonse et al teaches treating air on an aircraft with a catalytic coating (Description) comprising titanium dioxide (Instrumentation and Testing), where a first circuit draws air from outside the aircraft (Description), compresses the air (Description) and passes the air over a catalytic surface containing titanium dioxide (Instrumentation and Testing) where conditioned air is flowed into the cabin.  (Description)  Alphonse et al teaches that this eliminates ozone within the air flowed into the cabin. (Description)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Shi et al and Zhou et al by using the titanium dioxide/nitrogen particles to treat air onboard an aircraft, as taught by Alphonse et al, as this eliminates ozone within the air flowed into the cabin. (Description)  
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed January 18, 2021, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 112 is made in view of the current amendments to claim 1 as set forth above.
Applicant’s arguments, see Remarks pages 6-7, filed January 18, 2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 with respect to Shi et al and Zhou et al as not teaching targeted integration of nitrogen into the atomic lattice structure of the titanium dioxide, particularly at “5 atomic percent to 50 atomic percent nitrogen” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of the current amendments to claim 1 over Shi et al, Zhou et al, and Burda, etc. as set forth above.
Conclusion
Claims 1-11 are rejected. Claims 12-20 are withdrawn. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0248831 A1 (nitrogen-containing titanium dioxide, nitrogen is 5 atomic percent of oxygen content); US 2011/0266136 A1 (nitrogen-containing titanium dioxide as photocatalyst); EP 1908730 A1 (nitrogen doped titanium oxide nanoparticles).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794                   

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794